Citation Nr: 0905942	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, and, if so, whether the claim may be 
allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  His medals and badges included the Combat Infantryman 
Badge.  He died in March 2001 at the age of 76 at the VA 
Medical Center in Sheraton, Wyoming.  The appellant is his 
surviving spouse.

A review of the evidence of record reveals that in May 2001, 
the RO denied service connection for the cause of the 
veteran's death.  It was stated that the evidence did not 
establish that the veteran's death was due to a service-
connected disability.  A timely appeal did not ensure the 
notification of the denial action.

By rating decision dated in February 2007, service connection 
for the cause of death was denied.  However, as indicated 
above, a claim for service connection for the cause of death 
had previously been denied in a final RO determination.  
Accordingly, this claim is before the Board on the basis of 
whether new and material evidence has been submitted to 
reopen the previously denied claim. 

In December 2008, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
the hearing proceedings has been associated with the claims 
file.





FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the RO in a communication dated in May 2001.  A 
timely appeal did not ensue notification of the denial 
action.

2.  Received in March 2006 was an application for death 
benefits.

3.  Evidence obtained since the March 2001 RO decision 
denying service connection for the cause of the veteran's 
death is new and material.


CONCLUSIONS OF LAW

1.  The decision by the RO in May 2001 is final regarding 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.160 (2008).

2.  New and material evidence has been received regarding 
service connection for the cause of the veteran's death, and 
the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of the appellant's appeal, she has been 
issued a number of VCAA notification letters.  In light of 
the Board's finding sufficient new and material evidence as 
been presented to reopen a previously denied claim, it is not 
necessary at this juncture to discuss compliance with the 
requirements of the VCAA.

Pertinent Laws and Regulations.

The surviving spouse of a veteran having a service-connected 
disability that was the principal or a contributing cause of 
his death may be eligible for VA death benefits.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service-connected disease must have made the 
decedent materially less capable of resisting the fatal 
disease and must have had a material influence in 
accelerating death.  See Latham v. Brown, 7 Vet. App. 359 
(1995).

With regard to finality, the Board notes that regardless of 
the RO's action regarding reopening a veteran's claim, the 
Board must independently address the issue of reopening a 
previously denied claim.  See Barnett v. Brown, 8 Vet. App. 
1, (1995); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).  
In this case, the RO denied service connection for the cause 
of the veteran's death in May 2001.  A timely appeal did not 
ensure notification thereof.  In March 2006, the appellant 
submitted another request for service connection for the 
cause of the veteran's death.  If new and material evidence 
is presented and secured with respect to a claim which has 
been previously disallowed, the Secretary of VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
by agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not eventually 
alter a final decision.  Id. 155 F.3d at 1363.

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and continues 
to be a binding precedent).

The evidence which must be considered in determining whether 
there is a basis for reopening a claim is that evidence added 
to the record since the last disposition in which the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, it is the evidence 
received after the 2001 rating determination by the RO.

In May 2001, the RO found that the evidence did not establish 
that the veteran's death was due to his service-connected 
disability.  It was indicated there was no evidence that the 
death was related to military service and the benefit was 
therefore denied.  The Board notes that a review of the 
record reveals that service connection had been in effect for 
residuals of malaria.  A 10 percent rating was in effect from 
May 15, 1946, to June 27, 1947.  A noncompensable rating was 
in effect thereafter.

The post service medical records include a March 20007 
statement from an internal medicine physician who stated that 
the veteran had been a patient of his for about 20 years.  He 
recalled that during that time the veteran exhibited signs of 
depression with bipolarity.  Reference was made to multiple 
medical problems.  The physician indicated there was also a 
"history of being a prisoner of war during the Second World 
War.  This may have contributed also to the patient's 
antisocial behavior, ...there is no doubt that he had a 
severe case of post-traumatic stress disorder which no doubt 
contributed to his other psychopathology and medical problems 
precipitating his untimely death."

The record includes the veteran's death certificate showing 
that he died while an inpatient at the Veterans 
Administration Medical Center in Sheridan, Wyoming, in March 
2001.  The death certificate was amended to reflect that 
sepsis and chronic obstructive pulmonary disease were factors 
in causing the veteran's death.

The Board finds that the veteran's long time treating 
physician's statement constitutes new evidence, in that it 
was not part of the record before the RO issued its 2001 
rating determination.

After careful consideration of the evidence, the Board finds 
that new and material evidence sufficient to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death has been received.  See 38 C.F.R. § 3.303; 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, 
this new evidence alters the previous evidentiary picture 
and, indeed, raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303; 
Hodge, supra.  It is thus new and material within the meaning 
of applicable law and regulations.  New and material evidence 
having been received, the claim of service connection for the 
cause of the veteran's death is reopened.


ORDER

With receipt of new and material evidence, the claim for 
service connection for the cause of the veteran's death is 
reopened.  The appeal is granted to this extent only.


REMAND

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for death benefits, VA 
must perform a different analysis depending on whether a 
veteran was service connected for a disability during his 
lifetime.  The Court concluded that, in general, Section 
5103(a) notice for a death benefits case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection of the cause the 
veteran's death based on a service-connected disorders; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  After review of the VCAA notification letters of 
record, the Board finds that it is necessary to remand the 
claim to send the appellant notification pursuant to Hupp.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided a 
notice letter regarding her service 
connection claim for the cause of the 
veteran's death.  The letter should 
conform to the criteria of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which 
requires notice of the condition for 
which a veteran was service connected at 
the time of his death.

2.  Hugh K. Batty, M.D., 1260-1262 W. 5th 
Street, Sheridan, Wyoming  82801 should 
be contacted and asked to provide any 
records regarding history obtained by him 
for the veteran during the first several 
years he treated the veteran for various 
disabilities.

3.  A VA physician should be asked to 
review the claims file and opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's death was caused or 
aggravated by his service-connected 
residuals of malaria.  The clinician is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  The examiner is to review the 
statement from the veteran's private 
physician before rendering his opinion.  
He or she is advised that if a conclusion 
cannot be reached without resort to 
speculation, he or she should so indicate 
in the examination report.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record, 
including any evidence obtained by the 
appellant with regard to the veteran's 
alleged POW status, the AMC/RO must 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue 
an appropriate Supplemental Statement of 
the Case and provide an opportunity for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


